DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Claims 1-8 are under examination.

Specification
The disclosure is objected to because of the following informalities: The disclosure contains an embedded hyperlink and/or other form of browser-executable code. See page 9, paragraph 35.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.

			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application.  Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to a sequence in Figure 2D, but does not identify the sequence by its sequence identifiers (SEQ ID NO:). 
The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required.  
Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

				Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in description: 
The drawings recite 3A, which is not mentioned in the description. 
The drawings recite 9C, 9D, which are not mentioned in the description. 
	The drawings recite 10B, which is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Allowable Subject Matter
Claims 1-8  are allowed.



The closest prior art:   Wellstein (GEORGETOWN UNIVERSITY, WO 2014/152089; published September 25, 2014). 
Wellstein teaches a method of treating metabolic disorders in a subject comprising administering fibroblast growth factor binding protein 3 (FGFBP3) or a variant thereof (abstract).  Wellstein teaches metabolic disorders to include glucose intolerance and type 2 diabetes (para 0031). Wellstein teaches a method of lowering blood glucose levels in a subject comprising administering FGFBP3. Wellstein teaches a  method of lowering a subject’s body weight comprising administering FGFBP3 (paras 0006-0009). Wellstein teaches pharmaceutical composition comprising FGFBP3 and a pharmaceutically acceptable carrier (para 0061-0063).  Wellstein teaches intravenous, subcutaneous and intramuscular administration (paras 0062 and 0078).  Wellstein teaches treating humans (para 0068). 
	Wellstein  teaches the full length amino acid sequence of human FGFBP3 as SEQ ID NO:1. Wellstein teaches the full length amino acid sequence of human FGFBP3, without the 26 amino-acid signal sequence as SEQ ID NO:2. SEQ ID NO:2 corresponds to amino acid residues 27-258 of SEQ ID NO:1. Wellstein teaches the C-terminus of FGFBP3 as SEQ ID NO:3.  SEQ ID NO:3 corresponds to amino acid residues 230-258 of SEQ ID NO:1. Wellstein teaches C-terminal FGFBP3 “C66” peptide as SEQ ID NO:4. SEQ ID NO:4 corresponds to amino acid residues 193-258 of SEQ ID NO:1 (paras 0019-0025).
	Wellstein teaches full length FGFBP3 (SEQ ID NO:1) is administered. In additional embodiments, full length FGFBP3 without the signal sequence (SEQ ID NO:2) is administered. In additional embodiments, the C-terminal FGFBP3 (SEQ ID NO:3) is administered. In additional embodiment, the C-terminal FGFBP3 “C66” peptide (SEQ. ID NO:4) is administered (paras 0021-0025). 
	The Examples in Wellstein teach injecting recombinant FGFBP3 protein into libitum fed ob/ob diabetic mice  The Examples teach FGFBP3 had a great effect on lowering glucose levels (paras 0088, 0094-0098 and 00111). The Examples teach injecting C66 peptide (SEQ ID NO:4;  C-terminal FGFBP3 corresponding to amino acid residues 193-258 of SEQ ID NO:1)  into libitum fed ob/ob diabetic mice.  The Examples teach SEQ ID NO:4 (C-terminal FGFBP3, C66) reverted hyperglycemia to normoglycemic levels.  The Examples teach that the results seen with C66 were indistinguishable from the treatments with full length FGFBP3. The Examples teach mice treated with a control protein remain diabetic (para 00112). 

Reasons for Allowance: 
The instant specification teaches human fibroblast growth factor binding protein-3 (FGFBP3) consists of 258 amino acids (SEQ ID NO:1). Human FGFBP3 protein consists of a signal peptide of 26 residues long (1-26 amino acids) and a secreted peptide of 232 residues long (27-258 amino acid residues of SEQ ID NO:1)(pages 2-3, para 8).  
The instant specification teaches NBP158 polypeptide as consisting of amino acid residues 1-184 of SEQ ID NO:1 or consisting of amino acid residues 27-258 of SEQ ID NO:1 (page 4, paras 12-14 and pages 24-25, paras 101-102).
The Examples of the instant specification teach injecting NBP158 polypeptide into libitum. fed ob/ob diabetic mice. The Examples teach glucose tolerance/fasting glucose levels are improved (paras 114-118). The Examples teach injecting NBP158 polypeptide into libitum fed diet induced obesity (DIO) mice. The Examples teach glucose tolerance/fasting glucose levels are improved in DIO mice. The Examples teach injecting NBP158 polypeptide into high fat diet DIO mice. The Examples teach body weight is decreased (para 122).  
The prior art does not teach nor fairly suggest a protein consisting of  amino acid residues 1-184 of SEQ ID NO:1 or a protein consisting of amino acids residues 27-184 of SEQ ID NO:1.
The prior art does not teach nor fairly suggest a method of improving the glucose tolerance in a mammal with diabetes mellitus comprising administering a protein consisting of  amino acid residues 1-184 of SEQ ID NO:1 or a protein consisting of amino acids residues 27-184 of SEQ ID NO:1 
The prior art does not teach nor fairly suggest a method of reducing body weight in a mammal with obesity comprising administering a protein consisting of  amino acid residues 1-184 of SEQ ID NO:1 or a protein consisting of amino acids residues 27-184 of SEQ ID NO:1

				Conclusion
			Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                  Primary Examiner, Art Unit 1646                                                                                                                                      




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/17/2022